Citation Nr: 1447608	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  08-36 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for residuals of right scapula fracture disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty on United States Air Force from August 1984 to August 2004. 

This matter comes on appeal to the Board of Veterans Appeals (Board) from a September 2004 rating decision by the Department of Veterans Affairs, Regional Office, located in Baltimore, Maryland (RO), which in pertinent part, awarded service connection for right scapula disability and assigned a 10 percent evaluation from September 1, 2004. 

In January 2011, the Veteran testified before the undersigned during a Board hearing held at the Central Office in Washington, District Columbia (DC).  A copy of the hearing transcript has been associated with the claims folder.  The Board hearing complied with the requirements of 38 C.F.R. § 3.103(c)(2) (2014).

The Board has twice remanded the matter on appeal in March 2011 and April 2011 to the RO (via the Appeals Management Center (AMC)) for additional development.  Pursuant to the remand directives, the Veteran's outstanding service treatment records and VA treatment records were associated with the claims folder and the Veteran was afforded an April 2011 VA examinations in conjunction with his claim.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

During the pendency of the most recent remand, the Veteran's file was scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence. Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's disability due to residuals of fractured right scapula is manifested by no more than x-ray evidence of deformity indicative of old trauma with range of motion above shoulder level, and without dislocation or nonunion of the clavicle or scapula of the right shoulder.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for residual of fractured right scapula have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, and 5203 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations requires VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002). 

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for right shoulder disability.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91; see also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for right shoulder disability.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
  
VA has also provided the Veteran with a VA general medical examination in June 2004 and a VA joint examination in April 2011 in conjunction with his right shoulder disability.  In each of these examination reports, the examiners identified the nature of the Veteran's disability and recorded his reported history as well as the findings from clinical evaluation.  The Board finds that the examination reports are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim for a higher rating for her right shoulder disability that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Increased Rating 

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities. 38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling, and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Rating the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14.  However, the provisions regarding pyramiding do not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying an rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

 VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran claims that he is entitled to higher ratings for the service-connected right shoulder disability.  The treatment records show that the right upper extremity is the Veteran's major upper extremity, thus the right shoulder disability will be rated as a major extremity.  38 C.F.R. § 4.69.  He is currently assigned a 10 percent evaluation under Diagnostic Code 5203, pertaining to impairment of the clavicle or scapula. 

Under Diagnostic Code 5203, for impairment of the clavicle or scapula, a 10 percent rating requires malunion of the clavicle or scapula or nonunion of the clavicle or scapula without loose movement.  A 20 percent rating requires nonunion of the clavicle or scapula with loose movement or dislocation of the clavicle or scapula. That is the highest rating available under Diagnostic Code 5203.  38 C.F.R. § 4.71a.

Another potentially applicable Diagnostic Code is Diagnostic Code 5201.  Under Diagnostic Code 5201, a 20 percent rating is warranted for limitation of motion of the arm at the shoulder level (90 degrees).  A 20 percent rating is warranted for limitation of motion of the arm midway between the side and shoulder level (45 degrees).  A 30 percent rating is warranted for limitation of motion of the arm to 25 degrees from the side.  38 C.F.R. § 4.71a.

The normal range of motion of the shoulder is 180 degrees of forward elevation (flexion) and abduction, and 90 degrees of external rotation.  Limitation of motion at the shoulder level equates to 90 degrees of either flexion or abduction.  See 38 C.F.R. § 4.71, Plate I.

A review of the service treatment records shows the Veteran fractured his right scapula during a skiing accident, when he slipped on an ice patch and hit a tree.  He was initially treated with a sling.  He was later received pain medication and physical therapy. During the period under appeal, the Veteran has been evaluated twice by VA, and he has sought treatment for complaints of right shoulder pain. 

In June 2004, the Veteran was afforded a VA general medical examination in which his right shoulder disability was evaluated.  The examination report shows that the Veteran complained of constant mild pain in his right shoulder, which increased to moderate level of severity during flare-ups.  He denied any symptoms of swelling, stiffness, weakness, instability and lack of endurance.  Clinical evaluation revealed he had full range of motion in his right shoulder, without evidence of painful motion or additional limitation of motion due after repetitive use.  July 2004 VA x-ray film revealed findings of deformity of the scapula that was consistent with old trauma. 

Subsequent treatment records show that the Veteran continued to complain of right shoulder pain.  In October 2009, the Veteran presented for an orthopedic consultation for his right shoulder pain.  He described the pain as a deep aching pain, but he denied any pain with active or passive motion, or symptoms of popping, catching, locking, numbness or tingling.  On clinical evaluation, the physician observed no evidence of muscular atrophy and the Veteran had full range of right shoulder forward flexion and abduction.  He did have limitation of external rotation to 40 degrees.  There was no evidence tenderness to palpation and rotator cuff muscle strength is 5 out of 5.  Sensation and reflexes were intact.  

The Veteran underwent a VA joint examination in April 2011 to evaluate the severity of his right shoulder disability.  The examination report shows that the Veteran complained of shoulder pain and tenderness, deformity of the right shoulder and tenderness as well as mild increases in symptomatology during flare-ups.  Clinical evaluation revealed findings of tenderness of the right scapula, but otherwise, the VA examiner considered the Veteran's right shoulder to be within normal limits.  There was evidence of slight limitation of motion with flexion limited to 170 degrees, but there was no evidence of additional limitation of motion after repetitive use.  The VA examiner concluded that there was no evidence of significant deficit in range of motion or muscle strength in the right shoulder.  The Veteran was able to perform activities of daily living, but he had some difficulty with exercising due to his right shoulder disability.  X-ray film revealed evidence of old fracture of the glenoid neck.  

Based on a review of the evidence, the Board finds that an initial evaluation in excess of 10 percent for right shoulder disability is not warranted.  Here, the record demonstrates that the Veteran's right shoulder disability is manifested by no more than x-ray evidence of deformity of the right scapula consistent with old trauma and with complaints of constant pain, some tenderness and with slight limitation of motion. 

On the basis of VA X-rays and no history of dislocation or subluxation, the criteria for a higher rating under Diagnostic Code 5203 have not been met as neither dislocation nor nonunion of the clavicle or scapula of the right shoulder is shown.  See 38 C.F.R. § 4.71, Diagnostic Code 5203. 

As for a higher rating for limitation of motion of the arm to the shoulder level, or 90 degrees, under Diagnostic Code 5201, neither of VA examinations in June 2004 nor April 2011show that the Veteran has loss of motion in his right shoulder that supports a compensable evaluation.  In this regard, at most, the Veteran had limitation in right shoulder flexion to 170 degrees, without pain. There was no additional limitation of motion following repetitive use due to pain, fatigue, lack of coordination or endurance.  The medical evidence demonstrates that the Veteran was able to raise his arm above shoulder level.  As limitation of motion is not functionally limited to shoulder level, the criteria for a 20 percent rating under Diagnostic Code 5201 for the left shoulder have not been met, even considering additional limitation of motion due to pain, fatigability, incoordination, or other factors.  The evidence does not show that the Veteran has limitation of shoulder motion to 90 degrees or less at shoulder level.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201. 

Nevertheless, the Veteran maintains that his right shoulder disability warrants a higher disability rating, and the Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report on the subjective severity of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994). However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.

Therefore, the Board finds that the preponderance of the evidence is against the assignment of an initial evaluation in excess of 10 percent for right shoulder disability.  Therefore, the claims must be denied.  38 U.S.C.A. 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The severity of the Veteran's symptomatology has been relatively constant throughout the period of this appeal; therefore, "staged" ratings are not warranted. 38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  Should the Veteran's disability picture change in the future, she may be assigned a higher rating.  See 38 C.F.R. § 4.1.

Other Considerations 

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there initially is no basis to find that the Veteran's disability present such an exceptional disability picture that the applicable schedular criteria are inadequate.  The Veteran's right shoulder disability is manifested by subjective complaints of pain but with full range of motion and no x-ray evidence of nonunion; which are symptoms specifically contemplated by the rating schedule.  There is no indication of alleged or observed symptomatology of the Veteran's disability that is not already generally recognized through the existing rating criteria.  Thus, the Board cannot conclude that the Veteran's condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate.

The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes a moot issue.  In any event, the Veteran has not shown that his service-connected disability under evaluation caused him marked interference with employment, meaning above and beyond that contemplated by the current schedular rating.  While the Veteran's disability affects his functional capacity, he has not asserted, and the evidence of record does not demonstrate, that his disability has caused marked inference with his employment.  Moreover, the Veteran's service-connected disability also do not necessitate frequent periods of hospitalization, or otherwise render impracticable the application of the regular schedular standards.  In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Board also notes that this case does not raise a claim of entitlement to a total disability rating due to individual unemployability (TDIU).  At no point during the period under appeal has the Veteran asserted, or does the evidence of record shows, that the Veteran is unable to obtain or maintain substantially gainful employment.  He has asserted that his disability affects his functional capacity, but he has not asserted that he is unemployable because of his lumbar spine disability.  Notably, evidence of record shows that the Veteran was currently employed as database specialist.  As such, this case does not raise a claim of entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).


ORDER

Entitlement to an initial evaluation in excess of 10 percent for right shoulder disability is denied. 



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


